Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Specification

The specification has been checked to the extent necessary to determine the presence of all possible minor errors.  However, the applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Correction or clarification is required.

	In claim 3, the recitation  “the corresponding one” on line 5 lacks clear antecedent basis and the recitation “each . . . other” on lines 3-6 is unclear and confusing. For example, it is unclear if the recitation “line length” on line 5 is additional “length ” or a further recitation of the previously claimed “length” on line 4 and how the length is made up to the corresponding one.

         The remaining claims are dependent from the above rejected claims and therefore considered indefinite.
                                                 Claim Rejections - 35 USC §103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4  are rejected under 35 USC 103 (b) as being unpatentable over  Parks et al (US 9,979, 240).
Regarding claim 1, Park et al  disclose the circuit as shown on Figure 1 comprising:
-an input line to which the AC power is input (102);
-a plurality of branch lines that are 4 branch lines branching from a branch point on an output side of the input line; and
-rectifying sections (diode) that are disposed in the plurality of branch lines respectively and rectify the AC power that flows through the plurality of branch lines.

Regarding claim 2, wherein the AC power is input to the input line via an antenna (102).
          Park et al disclose the circuit with all limitations of the claimed invention as stated above but fails to disclose that:
-phase shifting sections that are disposed upstream of the rectifying sections in at least (n - 1} branch lines among the plurality of branch lines and shift a phase of the AC power in such a manner that, relative to the AC power that flows through one of the plurality of branch lines and arrives at a corresponding one of the rectifying sections, the AC power that flows through each of the other (n - 1} branch lines and arrives at corresponding ones of the rectifying sections has a phase difference that differs by k x 180/nV (where wherein k is a positive integer from 1 to n - 1) as called for in claim 1.
          However, a skilled artisan realizes that the rectifier section of Park et al as shown on Figure 1 is connected to the antenna (102) by the transmission lines such as coax, microstrip or stripline,  to rectify the input signals from the antenna (102). As well known in the art, the transmission lines of Park et al at the microwave frequency (GHZ) would be the phase shifter since they shift the phase of the input signals, and the length of these transmission lines would determine the phase shift.  Thus, in order to optimize the harvesting power, the phase of the input  signals should be adjusted or calibrated. Thus, employing and selecting the optimum phase shifting section in Park et al circuit as claimed is considered to be a matter of a design expedient for an engineer depending upon the particular application in which the circuit of Park et al is to be used. It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the 
Regarding claim 3, each of the phase shifting sections of park et al would be a distributed constant line (transmission line), and each of the phase shifting sections would be line length adjusting section that makes line length up to the corresponding one of the rectifying sections of each of the plurality of branch lines differ.
Regarding claim 4,  wherein each of the phase shifting sections would be a lumped constant circuit (transmission line).

Conclusion

       Any inquiry concerning this communication or earlier communications from the examiner should be directed to DINH T. LE whose telephone number is (571) 272-1745. The examiner can normally be reached on Monday-Friday (7AM-8PM).
      If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan, can be reached at (571) 272-1988.


/DINH T LE/Primary Examiner, Art Unit 2842                                                                                                                                                                                                        
.
3